t c memo united_states tax_court edward h and anne g harrell petitioners v commissioner of internal revenue respondent docket no 4063-02l filed date during the course of r’s initial review of ps’ offer_in_compromise based upon doubt as to liability for tax_liabilities for and r’s revenue_officer communicated with a member of r’s counsel’s office in a review of r’s initial rejection of ps’ offer_in_compromise r’s appeals officer petrohovich communicated with the member of r’s counsel’s office who had previously provided advice to r’s revenue_officer following the rejection by r’s appeals_office of ps’ offer_in_compromise r issued to ps a notice_of_intent_to_levy in response ps filed a request for a hearing pursuant to sec_6330 i r c the requested sec_6330 i r c hearing was conducted by appeals officer martin ao martin who had no prior involvement with the tax and tax periods involved in the review ao martin determined that collection by levy was appropriate and issued to ps a notice_of_determination concerning collection action s under sec_6320 and or ps filed a petition for judicial review pursuant to sec_6330 i r c in response to the determination by r to proceed with collection by levy of assessed tax_liabilities for and held ao martin was an impartial officer at the time she conducted the sec_6330 i r c hearing because at that time she had had no prior involvement with the unpaid taxes which are the subject of this case sec_6330 i r c held further in light of the intervening decision of the u s supreme court in 535_us_43 this case will be remanded to the commissioner to permit ps to reconsider their rejection of ao martin’s suggested installment_agreement based in part on ps’ required concession of their tax_liabilities or to offer another collection alternative pursuant to sec_6330 i r c guy c crowgey for petitioners mary ann waters for respondent memorandum opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination the notice_of_determination dealt with petitioners’ income_tax liabilities for tax years and the parties agree that the underlying tax_liabilities are no longer in dispute the sole issue for decision is whether respondent’s decision that formed the basis for the notice_of_determination was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times this case was submitted fully stipulated and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background at the time the petition was filed in this case petitioners resided in virginia beach virginia petitioner edward h harrell filed for chapter bankruptcy on date petitioner anne g harrell filed for chapter bankruptcy on date petitioners’ chapter bankruptcy cases were consolidated on date their consolidated chapter bankruptcy case was dismissed on date 1in 535_us_43 the supreme court resolved the question whether tax_liabilities in a posture similar to those of petitioners for tax years could be discharged in a bankruptcy proceeding the supreme court held that the 3-year lookback period contained in u s c sec_507 of the bankruptcy code is subject_to equitable_tolling during the pendency of a prior bankruptcy petition following the holding of that case petitioners no longer argue that their income_tax liabilities for tax years were discharged as a result of their bankruptcy proceeding on the same day as the dismissal of their chapter bankruptcy case petitioners filed a petition for chapter bankruptcy relief petitioners were granted a discharge in their chapter bankruptcy case on date on date notices of federal_tax_lien were filed for petitioners’ income_tax liabilities for tax years and on or about date the internal_revenue_service irs received from petitioners a request for an installment_agreement request for an installment_agreement financial statements and an offer_in_compromise offer_in_compromise the request for an installment_agreement covered a income_tax liabilities for tax years and and b form_940 employer’s annual federal unemployment tax_return and form_941 employer’s quarterly federal tax_return tax_liabilities for tax periods ended march june september date march june september date march june and date the offer_in_compromise was based on doubt as to liability and covered a income_tax liabilities for tax years and and b the trust fund recovery penalty see sec_6672 for tax periods ended date march and date as grounds for the offer_in_compromise petitioners alleged that their income_tax liabilities for tax years and were discharged as a result of their chapter bankruptcy proceeding there followed an extended series of communications some among various irs employees themselves and others between some of the same irs employees and petitioners’ representative guy c crowgey mr crowgey these are summarized as follows revenue_officer carol sewel ro sewel spoke with deborah stanley an attorney in respondent’s counsel’s office rc stanley for an interpretation of the meaning of the term court- ordered payments as that term applied to the necessary living_expenses claimed by petitioners as part of the request for an installment_agreement ro sewel spoke with mr crowgey regarding the advice she received from rc stanley mr crowgey disagreed with the substance of that advice mr crowgey spoke with rc stanley regarding the necessary living_expenses claimed by petitioners on date mr crowgey wrote to chief of collection mark rocawich requesting that the request for an installment_agreement be reassigned from ro sewel’s group in virginia beach on date the collection_division referred the offer_in_compromise to linda hawkins the offer coordinator for respondent’s examination_division in richmond virginia on date revenue_agent r wygand the revenue_agent assigned to review the offer_in_compromise spoke with mr crowgey who requested that the offer_in_compromise be reviewed by respondent’s counsel’s office on date a memorandum written by rc stanley addressing the merits of the offer_in_compromise was sent to group manager bill stevens on date respondent issued a letter to petitioners notifying them of their right to appeal respondent’s determination that the offer_in_compromise should be rejected on date petitioners filed a protest of the rejection of the offer_in_compromise appeals officer barbara petrohovich ao petrohovich was assigned to review the offer_in_compromise ao petrohovich was also assigned to conduct a hearing pursuant to sec_6330 regarding certain of petitioners’ tax years not here at issue between date and date ao petrohovich discussed the dischargeability of taxes in petitioners’ bankruptcy proceeding with rc stanley approximately three times ao petrohovich initiated the communications with rc stanley and all the communications occurred in rc stanley’s office which was in the same suite of offices as the office of ao petrohovich during the entire time that ao petrohovich was assigned to review petitioners’ protest of the irs’s rejection of the offer_in_compromise on date ao petrohovich held a conference with mr crowgey she informed mr crowgey that she disagreed with him regarding the dischargeability of petitioners’ income taxes for tax years and ao petrohovich determined that she did not see substantial hazards with regard to respondent’s position rejecting the offer_in_compromise she came to this conclusion based on a review of rc stanley’s date memorandum to group manager stevens that was contained in the collection file the discussions with rc stanley regarding the substance of that memorandum and her own review of the court cases referenced by mr crowgey on date mr crowgey contacted appeals chief george gretes with regard to the handling of petitioners’ case mr crowgey told appeals chief gretes that it was his belief that rc stanley was an advocate for the collection_division and that he wanted someone else in respondent’s counsel’s office to review this matter on date appeals chief gretes sent a letter to mr crowgey that had been reviewed by ao petrohovich prior to the issuance of this letter ao petrohovich corresponded with appeals chief gretes regarding the contents of the date memorandum written by rc stanley on date appeals chief gretes agreed to the rejection of the offer_in_compromise on date ao petrohovich sent a letter to petitioners with a copy to mr crowgey rejecting the offer_in_compromise the parties stipulated that petitioners did not appeal this determination directly to this court or to any other court since no such appeal was allowed for the irs’s rejection of their offer_in_compromise on date the irs issued to petitioners a final notice - notice_of_intent_to_levy notice_of_intent_to_levy with regard to income_tax liabilities for tax years and on date petitioners requested a hearing pursuant to sec_6330 with respect to the notice_of_intent_to_levy on date mr crowgey sent a letter to appeals chief gretes with a copy to daniel black national chief appeals requesting that his entire office recuse itself from this case at this time and this case file either be referred to another regional_office or to the national_office in washington d c on date petitioners’ case with respect to the notice_of_intent_to_levy was assigned to appeals officer anne martin ao martin in respondent’s bailey’s crossroads virginia office ao martin previously worked directly under appeals chief gretes appeals chief gretes was the appeals chief for the virginia west virginia appeals_office from date through date from date until date ao martin was in the chain of command of appeals chief gretes after date and at all times during her review of petitioners’ case ao martin was not in a chain of command that included appeals chief gretes ao martin had no involvement with respect to the underlying tax_liabilities at issue in petitioners’ case prior to her assignment to the case on date mr crowgey and acting area director of appeals brian o’hanlon discussed the assignment of ao martin to petitioners’ case on date ao martin sent a letter to mr crowgey confirming a hearing date of date on date respondent issued the notice_of_determination that forms the basis for the instant case the notice_of_determination dealt with petitioners’ income_tax liabilities for tax years and the notice_of_determination found that collection action by levy was proper and appropriate attached to the notice_of_determination is a memorandum that states in part you feel there was an ex_parte_communication violation by the prior appeals officer ao petrohovich who handled the offer_in_compromise and prior sec_6330 hearing regarding certain of petitioners’ tax years not here at issue the offer_in_compromise was rejected on date the ex_parte rules did not become effective until date the tax_liabilities will not be abated as the collection statute was tolled during the period of the prior bankruptcy the notice_of_intent_to_levy was appropriate you had declined to enter into an installment_agreement i general rules discussion sec_6331 authorizes the commissioner to levy against property and property rights where a taxpayer fails to pay taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a hearing sec_6330 affords taxpayers the right to a hearing before an impartial irs appeals officer pursuant to sec_6330 a taxpayer is entitled to only one hearing regarding the tax period relating to the amount of unpaid tax sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency for such tax_liability or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary where the appeals_office issues a notice_of_determination to the taxpayer following an administrative hearing regarding a levy sec_6330 provides that the taxpayer will have days following the issuance of the determination to file a petition for review with the tax_court or a federal district_court as appropriate the taxpayer may appeal the determination to the tax_court rather than a federal district_court if the tax_court generally has jurisdiction over the type of tax involved in the case sec_6330 118_tc_22 116_tc_60 sec_6330 suspends the levy action until the conclusion of the hearing and any judicial review of the determination where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis 114_tc_176 where the underlying tax_liability is not at issue however we review the determination to see whether there has been an abuse_of_discretion id in this case the parties agree that the underlying tax_liabilities are no longer at issue thus we review respondent’s determination under an abuse_of_discretion standard the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_689 required that respondent develop a plan to prohibit ex_parte communications between officers of the appeals_office and other irs employees that appear to compromise the independence of the appeals_office on date respondent issued notice_99_50 1999_2_cb_444 which concerned a proposed revenue_procedure that when finalized would provide guidance to address in part the directive in rra to develop a plan to prohibit ex_parte_communication between officers of the appeals_office and other irs employees that appear to compromise the independence of the appeals_office before issuing final guidance the treasury_department and the irs invited comments from the public to aid in the development of this revenue_procedure notice_99_50 c b pincite states that the prohibition on ex_parte_communication will not take effect until the revenue_procedure is issued in final form in the interim existing procedures relating to communications in the course of appeals consideration of disputes remain in effect the effective date of revproc_2000_43 2000_2_cb_404 which deals with ex_parte communications between officers of the appeals_office and other irs employees by its terms is date ii parties’ contentions respondent contends that ao martin was an impartial appeals officer as that term is used in sec_6330 respondent also contends that ao martin correctly considered whether the legal and procedural requirements were met with regard to the final notice - notice_of_intent_to_levy whether there were any valid challenges to the liability and whether the collection action balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that any collection action be no more intrusive than necessary respondent contends that ao martin considered the merits of all issues raised by petitioners and through her own research determined that petitioners’ position was without merit in addition respondent claims that ao martin considered petitioners’ dischargeability argument respondent further claims that petitioners offered no collection alternatives to ao martin and when she proposed the collection alternative of an installment_agreement encompassing the entire amount of the liabilities petitioners rejected it respondent argues that because petitioners were given all their due process rights and there has been no showing of an error in judgment or any other abuse_of_discretion by the appeals officer assigned to this cdp case conducted pursuant to sec_6330 the determination that the levy action was proper and appropriate should be sustained petitioners contend that ao martin abused her discretion in determining that ex_parte procedure rules did not apply to petitioners’ previous sec_6330 hearing relating to years not here at issue and ao petrohovich’s rejection of the offer_in_compromise petitioners further contend that appeals officer martin has failed to present an adequate record for appellate review and appeals officer martin lacks impartiality as being a former member of the same office hearing the original collection_due_process appeal relating to years not here at issue and denial of petitioners’ offer_in_compromise petitioners claim that rc stanley had extensive involvement with petitioners’ case at the collection phase and provided assistance to ao petrohovich petitioners argue that rc stanley’s communications with ao petrohovich jeopardized appeals officer petrohovich’s impartiality as a hearing officer which denied petitioners a fair hearing and opportunity to have a meaningful appeal of the denial of the offer_in_compromise petitioners request a new sec_6330 hearing with an impartial appeals officer iii analysis as stated above the parties agree that the underlying liabilities are no longer at issue the parties disagree about two main points the impartiality of ao martin and whether ao martin abused her discretion in determining that the communications between ao petrohovich and rc stanley did not violate petitioners’ rights a impartiality of appeals officer martin sec_6330 provides impartial officer --the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 a taxpayer may waive the requirement of this paragraph the operative terms of sec_6330 provide that impartial concerns the appeals officer’s prior involvement with respect to the unpaid tax before the hearing see also perez v commissioner tcmemo_2002_274 the statute does not define the meaning of the term prior involvement however the questions and answers in sec_301_6330-1 q a-d4 proced admin regs provide that prior involvement by an employee or officer of appeals includes participation or involvement in an appeals hearing other than a cdp hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the tax and tax periods shown on the cdp_notice we agree with respondent that ao martin was an impartial officer for purposes of sec_6330 ao martin did not participate in and was not involved in any previous appeals_office hearing concerning petitioners’ tax years and as stated above ao martin previously worked in the chain of command of appeals chief gretes ao petrohovich also worked in the chain of command of appeals chief gretes when ao martin conducted her review of petitioners’ case she was no longer in a chain of command that included appeals chief gretes we assume for the sake of argument that ao martin and ao petrohovich were members of the same appeals_office at some point prior to ao martin’s review of petitioners’ case petitioners’ contention that ao martin is not impartial because she is a former member of the same office hearing a previous collection_due_process appeal and denial of petitioners’ offer_in_compromise is without merit one appeals officer’s prior involvement with respect to the unpaid tax for a different period at issue in a previous sec_6330 hearing is not imputed to all other appeals officers who work in the same appeals_office as the appeals officer with such prior involvement consequently ao martin’s status as an impartial officer is not compromised because she worked in the same appeals_office as ao petrohovich who conducted a previous sec_6330 hearing regarding certain of petitioner’s tax years not here at issue similarly one appeals officer’s prior involvement with respect to the unpaid tax for the same period at issue in the review of an offer_in_compromise is not imputed to all other appeals officers who work in the same appeals_office as the appeals officer with such prior involvement consequently ao martin’s status as an impartial officer is not compromised because she worked in the same appeals_office as ao petrohovich who previously reviewed the offer_in_compromise outside the context of a sec_6330 hearing we conclude that ao martin was an impartial officer as required by sec_6330 b communications between respondent’s counsel stanley and appeals officer petrohovich2 we also agree with respondent that ao martin did not abuse her discretion in determining that the communications between ao petrohovich and rc stanley did not violate petitioners’ rights rra required that respondent develop a plan to prohibit ex_parte communications between officers of the appeals_office and other internal_revenue_service employees that appear to compromise the independence of the appeals_office respondent issued revproc_2000_43 2000_2_cb_404 to fulfill this statutory mandate petitioners are correct that revproc_2000_43 places limits on communications between the appeals_office and certain employees in the office_of_chief_counsel under the guidance set forth in revproc_2000_43 an ex_parte_communication is a communication taking place between the appeals_office and another service function without the participation of the taxpayer or the taxpayer’s representative revproc_2000_43 sec_3 q a-d11 2000_2_cb_406 provides that appeals employees should not communicate ex_parte regarding an issue in a case pending before them with 2as stated above ao petrohovich conducted two separate reviews of petitioners’ tax_liabilities she conducted a sec_6330 hearing with respect to certain of petitioners’ tax years not here at issue she also conducted a review of the initial denial of the offer_in_compromise her review of the offer_in_compromise was not conducted pursuant to sec_6330 counsel field attorneys who have previously provided advice on that issue in the case to the irs employees who made the determination appeals is reviewing revproc_2000_43 sec_4 2000_2_cb_409 states that it is effective for communications between appeals officers and other internal_revenue_service employees which take place after date the communications between ao petrohovich and rc stanley however took place before date but even if the aforementioned communications had in fact taken place after date such communications would not have disqualified ao martin’s status as an impartial officer under sec_6330 the record shows that ao martin did not engage in impermissible ex_parte communications and had no prior involvement with respect to the unpaid taxes that are the subject of this case c review conducted by appeals officer martin ao martin independently reviewed the merits of the offer_in_compromise based on her independent review of the facts and applicable law she concluded that the tax_liabilities will not be abated as the collection statute was tolled during the period of the prior bankruptcy we will however for reasons hereinafter stated return this case to the commissioner solely to provide petitioners with another opportunity to consider ao martin’s proffered collection alternative of an installment_agreement of the entire amount of petitioners’ tax_liability including all penalties and interest or to make an offer of a collection alternative as provided in sec_6330 petitioners will not be permitted to further challenge ao martin’s status as an impartial officer as defined in sec_6330 or otherwise or to raise any new or additional issues our reasons for remanding this case to the commissioner are as follows as previously described petitioner edward h harrell filed for chapter bankruptcy on date and petitioner anne g harrell similarly filed on date their cases were consolidated on date and dismissed on date on the same day as the dismissal of their chapter case petitioners filed a petition for chapter bankruptcy relief petitioners based their offer_in_compromise for their and tax years on doubt as to liability taking the position that their liability for these years was discharged under chapter of the bankruptcy code they theorized that the returns for those years were filed outside the 3-year lookback period contained in the bankruptcy code see u s c sec_507 ao martin based on her review of the facts and applicable law including case law concluded that there was equitable_tolling of the lookback period during the pendency of petitioners’ respective and consolidated cases under chapter of the bankruptcy code consequently she reasoned petitioners’ and tax_liabilities were not discharged under chapter because they fell within the 3-year lookback period furthermore in suggesting an installment_agreement ao martin required that if accepted it had to cover petitioners’ tax_liabilities for all unpaid years including the challenged and liabilities as previously noted petitioners no longer challenge their liabilities as of date the date of the notice_of_determination upon which this case is based the united_states supreme court had not as yet decided 535_us_43 which had been argued on date but was not decided until date in this case the supreme court affirmed the decision of the united_states court_of_appeals for the first circuit in 233_f3d_56 1st cir in which the court_of_appeals held that the 3-year lookback period in bankruptcy cases is automatically tolled during the pendency of an earlier proceeding under the bankruptcy code in young f 3d pincite the court_of_appeals pointed out that five other courts of appeals had adopted the rule that the lookback period is automatically tolled during a prior bankruptcy by contrast the court_of_appeals noted that three other courts of appeals had held that the lookback period is not automatically tolled by a prior bankruptcy proceeding but that equitable considerations could permit tolling on a case-by-case basis id we believe that at the time petitioners rejected ao martin’s suggested installment_agreement and at the time the notice_of_determination was issued there was sufficient reason to raise a doubt as to petitioners’ tax_liabilities for and so as to justify petitioners’ rejection of an installment_agreement based in part upon a concession of the liabilities the supreme court granted certiorari in 533_us_976 on date which predated by more than months respondent’s notice_of_determination if ao martin’s research had revealed the grant of certiorari prudence might have prompted postponing further action pending the likelihood that the supreme court would eventually resolve the equitable_tolling issue and lay to rest the doubt as to liability question for purposes of petitioners’ offer_in_compromise since the supreme court resolved the tolling issue only after the above-described crucial events had transpired we believe that petitioners are entitled to reconsider their rejection of the proposed installment_agreement and if they desire to do so offer a collection alternative while we are reluctant to label respondent’s issuance of the notice_of_determination an abuse_of_discretion based upon a somewhat technical reason for doing so we hold that it is appropriate to remand this matter to the commissioner for the sole purpose of permitting petitioners if they wish to do so to accept ao martin’s suggested installment_agreement as described above or to offer another collection alternative pursuant to sec_6330 again we repeat that petitioners may not further challenge ao martin’s status as an impartial officer or raise any new or additional issues to reflect the foregoing an appropriate order will be issued
